department of the treasury intemal revenue service tax exempt and overnment entities ‘release number release date ubl code date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court - dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization described in sec_501 is hereby revoked effective date ‘we have made this determination for the following reasons you have not operated exclusively for exempt purposes as required by sec_501 of the internal_revenue_code your primary activity of nroducing the magazine more than insubstantially furthers non-exemipt commercial purposes in adaiuon your accruing of significant accounts_payable to your founder and principle officer furthers our determination that you have not established your organization serves a public rather than a private interest as required by sec_1 c -1 d ii this practice also leads to our finding that some of your net_earnings inured to the benefit of private shareholders or individuals of your organization you are not operated exclusively for exempt purposes as required for organizations to be recognized as described in sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal-income tax returns on form_1120 these returns should and for be filed with the appropriate service_center for the year ending march all years thereafter _ processing of income_tax retums and assessment of any taxes due will not be delayed shotild a petition for declaratory_judgment be filed under sec_7428 of the interial revenue code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination-was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since - this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by or writing to internal_revenue_service taxpayer advocates calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling - we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter _ sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service n los angeles st ms los angeles ca tax_exempt_and_government_entities_division - ‘ date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax - certified mail - return receipt requested - dean we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the ’ applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no - publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice promptly _ letter catalog number 34600f if we'do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do no ryeres this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not through normal channels gets prompt and proper handling you - have been resolved may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and a thank you for your cooperation sincerely r c johnson director e o examinations -enclosures form_6018 form 886-a publication sec_892 letter catalog number 34809f form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend ‘ org name of organization address address of organization publication name of publication founder founder of organization issue should org ’s tax exemption under sec_501 of the internal_revenue_code be revoked because their activities have not met the requirements of sec_501 of the internal_revenue_code of _ facts org was recognized as a tax exempt_organization under c of the internal_revenue_code in june the organization currently leases a hangar at the address for _ approximately dollar_figure per month some of the operations are also conducted in the personal at the hangar - ‘residence of founder the agent conducted a field_audit on leased by the organization the hangar was about square feet and was able to house a small airplane the hangar was used more as a storage area and an office per founder board meetings were sometimes conducted there _ the primary activity of the organization is to produce a quarterly magazine titled publication per discussion with founder the main purpose of these magazines are to - educate and to teach flying safety and to provide specific guidelines for travel to specific destinations however upon review of the organizations publications the publications contained numerous advertisements and articles about various travel destinations there was a minimal amount of articles or other information relating to flying safety also a disclaimer was noticed in the magazine that says we gorta tell you this publication is not for navigational use pilots must make their own determination regarding safety we are not responsible for data about advertisers sponsors reviews editorial airports or safety messages this publication is strictly for your entertainment value these publications are mailed to various aviators across the country these magazines are also mailed in bulk to various airports across the country to be passed out to the public aviator names and addresses are obtained through the faa per discussion with founder these publications are free of charge however upon review of the organization’s website there was a - section in the website which provided an application to subscribe for the magazine costs were either year for dollar_figure or years for dollar_figure a review of the revenue received for the organization showed the following income which corresponds with the subscription price depastment of the treasury - internal_revenue_service form 886-acrev page -1- 6a form b86 name of taxpayet schedule no or _ exhibit year period ended explanation of items department of the ‘treasury internal_revenue_service __ _- org amount dollar_figure t u o c e s o r a n e g z o s o n a a c c m r a w n a m a e u d g m total dollar_figure this amount was not reported as subscription income on form_990 department of the treasury internal_revenue_service page -2- form 886-acrev form_886 a name of taxpay exhibit year period ended _ explanation of items department of the treasury - internal_revenue_service schedule no of org founder is in charge of putting together the magazine outside writers are paid to write articles in the magazine form 1099s were properly filed for these writers these -magazines are distributed quarterly - review of the organization’s website revealed that the organization’s activities were more related to travel and entertainment then they were of educational_purposes in the history section of the website founder describes his duties in visiting various travel destinations and reports _ back in the publications about his adventures in the places that he visits the website also offers the ordering of past subscriptions to publication photographs of scenic travel destinations are also sold on the website there is also a section on the website offering safety tips and stories relating to flying based on the exam the educational advertising and entertainment proportions of the - mo a periodicals were as follows education advertisement entertainment ye a significant portion of the periodicals were dedicated to advertisements per discussion with bounder he stated the organization does not charge for advertising but is given to certain contributors as a way of showing gratitude toward them for their donations upon review of the publications and the organization’s website it appears that the organization does solicit from the sales advertisement and receives substantially_all of its income approximately dollar_figure- of advertising space in the periodicals see discussion in alternative issue the assets and liabilities were reported on form_990 as follows a cash accounts_payable and accrued expenses accounts_payable and accrued expenses ofdollar_figure fy_ dollar_figure dollar_figure consist of development creation fee expenses including interest interest g loans including a royalties of gross revenues a automobile mileage reimbursement dollar_figure _ mile a lease of personal aircraft dollar_figure a lease of equipment dollar_figure a a salary month hour form 886-amev ‘ page -3- dep artment of the treasury - internal_revenue_service form tin mos department of the treasury - internal_revenue_service name of taxpayer org explanation of items - schedule no or- exhibit year period ended foo commissions of gross revenue - total dollar_figure_ are all payable to founder per accounts_payable and accrued expenses of dollar_figure discussion with founder none of this amount has been paid back to him he stated that amounts will be paid back to him when the organization is more financially stable idr-03 requesting documentation to verify accounts_payable and accrued expenses of dollar_figure sent to the organization on april the organization has not provided the requested documentation to substantiate this balance - the following isa detail of each accrued expense development creation fee expenses - development creation fee expenses of have been accrued to founder for the start_up of the organization - ot - was o o dollar_figure founder is also accruing interest on these development creation fee expenses requested documentation relating to these expenses has not been received to substantiate these expenses loans including interest - founder is accruing interest on loans he has made to the organization founder has been unable to provide any documentation regarding the amount he has loaned to the organization or approval by the board for the organization to pay founder interest on these loans royalties and commissions - founder is accruing royalties of and commissions of from the gross revenue of the organization requested documentation relating to approval by the board_of directors or approval in the organization’s minutes has not been provided to substantiate founder in accruing these amounts automobile mileage reimbursement - founder is accruing mileage reimbursement expenses at dollar_figure dollar_figure per mile currently the mileage reimbursement that is approved by the internal_revenue_service is dollar_figure requested documentation has not been provided to substantiate these mileage reimbursement expenses nor for the purposes of claiming it lease of personal aircraft - founder is leasing his personal aircraft to the our requested flight logs have not been provided to organization at the rateofdollar_figure substantiate this amount nor for the purposes of claiming it lease of equipment - founder is leasing equipment to the organization at the rate of - dollar_figure per month requested detail and use of equipment being leased have not been provided to substantiate this amount nor for the purposes ofclaimingit _ ayear documentation salary - founder is accruing himself a salary of dollar_figure relating to the following facts has not been obtained from founder e the compensation was approved by an authorized body of the organization the authorized body obtained and relied upon appropriate data as to comparability prior to making its determination the authorized body adequately documented the basis for its determination ' - - page -4- form 886-a crev department of the treasury - internal_revenue_service schedule no or form_886 a name of taxpayer exhibit year period ended _ explanation of items department of the treasury - internal_revenue_service org after numerous requests for records and documentation relating idr-03 to verify balances in the accounts_payable and accrued liabilities account the organization does not appear to have any records to support amounts reported as accounts_payable and accrued liabilities internal_revenue_code sec_501 exempts from federal_income_tax law corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if nor part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not icipate in or intervene in including the publishing or distributing of statements and political campaign on behalf of or in opposition to any candidate for public_office regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of thé purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulation c -1 c states primary activities an organization will be regarded as operated exclusively for one or-more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in ‘ sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 regulation sec_1 c -1 d gi provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests department of the treasury - internal_revenue_service form 886-acrev t-68 page -5- form 886a name of taxpay t ‘ year period ended ‘explanation of items department of the treanury internal_revenue_service - schedule no or exhibit oo org such as the creator or his family shareholders of the organization or persons controlled directly dr ‘indirectly by such private interests se _ income_tax regulation big_number c -1 d defines educational as in general the term ‘educational’ as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it - presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or _ ‘the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion revrul_67_4 holds that an organization engaged in publishing may qualify for _exemption under sec_501 of the code if the content of the publication is educational the preparation of the material follows methods generally accepted as educational in character the distribution of the materials is necessary or valuable in achieving the organization’s exempt purposes and the manner in which the distribution is accomplished is distinguishable from ordinary commercial publishing practices revrul_60_351 ruled that a corporation organized for the primary purpose of - - ‘revenue ruling ruled thata nonprofit organization whose only activities are preparing and publishing a newspaper of local national and international news articles withan ethnic emphasis soliciting advertising and selling subscriptions to that newspaper inamanner indistinguishable from ordinary commercial publishing practices is not operated exclusively for charitable and educational_purposes and does not qualify for exemption publishing a magazine was not an exempt charitable scientific literary or educational although organization within the meaning of sec_501 of the internal_revenue_code the magazine was printed ina foreign language and may provide some materials unlike those in other magazines there is no showing that the operations fulfill a corporate role which in and of itself is exclusively charitable scientific literary or educational the mere fact the corporation is not organized fot the profit of its members does not remove the necessity for the corporation to bear its burden_of_proof to a right to exemption ‘in 326_us_279 the court held that _ regardless of the number of truly exempt purposes the presence-of a single substantial non exempt_purpose will preclude exemption under sec_501 of the ‘code in 222_fsupp_151 b d wash net profits were found to inure to private individuals where refreshments goods and services amounting sepresenting some of gross revenues were furnished to members todollar_figure form 886-acev page -6- depastment of the treasury - internal_revenue_service - form 886a name of taxpayet -explanation of items deparment of the schedule no or exhibit ycar period ended treasury - internal r e v e n u e service org ‘ regulation sec_1 a states in part that organizations shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such persons in any return of such tax or information ’ regulation sec_1_6033-2 states every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code - revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of' sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in church of gospel ministry vs united_states f_supp _96 the court ruled that a failure to keep and present accurate and adequate_records prevented the church from meeting its burden of showing that its operations were primarily for charitable purposes and did not inure to the private benefit of its officers the court also stated that the lack of adequate_records or receipts makes it impossible for cgm to establish that it is not being operated for the private benefit of its members and provides independent grounds for rejecting its claim to tax-exempt status _ government position the org is not operated exclusively for c purposes as defined by the internal_revenue_code and the regulations the organization’s primary activity is publishing their quarterly magazine titled publication which are dedicated more for entertainment and advertising purposes rather than for educational_purposes based on review of the publications showed the educational content occupied an average of of the publication compared to advertisements of and entertainment of the organization’s primary activity is to prepare a magazine which is dedicated primarily to travel and entertainment activities soliciting advertising and selling subscriptions thus the organization does not qualify for exemption since it is operating more in the manner of commercial purposes rather than operating exclusively for charitable and educational_purposes the organization has not provided any documentation to substantiate the amount of reported in accounts_payable and accrued liabilities it cannot be determined that dollar_figures the fees charged by founder to the organization are reasonable because founder has not provided substantiating documentation for these transactions in addition the interest rates founder is charging the interest rate on the development creation fee expenses the department of the treasury - internal_revenue_service form 886-aqev page -7- ‘ fam bb6a name of taxpayet ‘explanation of items - dqaamat tie teamay tend renn saie ‘ schedule no of exhibit year period ended - - org - interest on loans founder purportedly made to the organization and the commission rate pincite payable to founder on the gross revenue the organization receives appear to be ae reascifable interest rate which benefits founder personally ‘in addition founder has not provided support for claimed automobile mileage lease of persona aircraft and lease of equipment to determine if such transactions were exclusively for tax exempt purposes it appears that these transactions were of a personal nature and for the benefit of founder in violation of c -1 c and regulation c -1 d ii conclusion accordingly the org’s recognition as an organization described under section g3 should be revoked effective date because it did not operate exclusively for exempt purposes _ the organization’s ‘primary activity is to prepare a magazine which is dedicated to primarily to travel and entertainment activities soliciting advertising and selling subscriptions form_1120 u s_corporation income_tax return should be filed for all tax years subsequent returns are due no later than the day of the month following the close of the corporation’s accounting_period are the amounts reported as contributions gifts and grants actually income received for alternative issue the placement of advertising in the periodical and should be treated as unrelated_business_income under sec_512 of the internal_revenue_code facts reported income per form_990 was as follows contributions - direct public support fy dollar_figure a review of the records provided regarding the amounts received as contributions reported on the form_990 shows the sources of income as follows does not include income from subscriptions form - see issue the names were interpreted from the handwritten and sometimes illegible notations in the organization’s check register - - dollar_figure ' a b cc d e f g ‘form 886-amev department of the treasury - internal_revenue_service page - form om name of taxpayer explanation of items schedule no or exhibit yeat period ended deparoment of te teesnry tnteral revenue sere 886a org hoy y k- l m n o total dollar_figuredollar_figure a review of the periodicals showed that out of companies listed above contained advertisements in the periodicals the percentage of companies that paid for advertising services in publication was approximately from the list above a significant portion of the periodicals were dedicated to advertisements per discussion with founder he stated the organization does not charge for advertising but is given to certain contributors as a way of showing gratitude toward them for their donations upon review of the publications and the organization’s website it appears that the organization does solicit advertisement in this internal_revenue_code sec_512 a states except as otherwise provided law subsection the term ‘unrelated business taxable income’ means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b income_tax regulation a -1 f states determination of unrelated_business_taxable_income derived from sale of advertising in exempt_organization periodicals in general under sec_513 relating to the definition of unrelated_trade_or_business and sec_1_513-1 amounts realized by an exempt_organization from the sale of advertising in a periodical constitute gross_income from an unrelated_trade_or_business activity involving the exploitation of an exempt activity namely the circulation and readership of the periodical developed through the _ production and distribution of the readership content of the periodical government position most if not all of the income received as reportedly as contributions are actually income from placing ads in the magazine advertisements that were noticed during the review of the publications are determined to be unrelated_business_income per internal_revenue_code section advertisements were solicited by the organization through their publications and website form 886-aqev department of the treasury - internal_revenue_service page -9- fe department of the ‘treasury internal revenve service _ a name of taxpayet so explanation of items schedule no or exhibit yeatr period ended f org _ all amounts received by contributors who have advertisement space in the organization’s publicatioris will be treated as unrelated_business_income concthubion received from the sales of advertising accordingly the org should file form 990-t for the unrelated_business_income do - page -10- form 886-acrer department of the treasury - internal_revenue_service an
